 572DECISIONSOF NATIONALLABOR RELATIONS BOARDHuss&Schlieper Companyand M.Tom SawyerandKennethD.PryorandSheetMetalWorkersInternational Association,Local 113. Cases 38-CA-1103-1, 38-CA-1103-2, and 38-CA-1103-3December15, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 12, 1971, Trial Examiner Ivar H. Petersonissued the attached Decision in this proceeding.'Thereafter,Respondent filed exceptions and a sup-porting brief,2 and the General Counsel filed a brief insupport of the Trial Examiner's Decision. Respondentfiled a brief in answer to the General Counsel's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Huss & Schlieper, Decatur, Illinois,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's recom-mended Order, as herein modified .4iOn August 26, 1971,the Board issued an Order in this matter adoptingthe Trial Examiner's Decision and Order We hereby vacate that Order.2Respondent'scounsel failed to file timely exceptions in accordancewith Sec.102 46 of the National Labor Relations Board's Rules andRegulations.The Board, based on extenuating circumstances shown bysupporting documents requestedby and filedwith the Board,has agreed toaccept and consider Respondent's exceptions and briefs.3The Board finds ment in Respondent's Exception 10 Our review ofthe record reveals that contrary to the Trial Examiner's finding that "HelTnpp]testified that he saw Pryor and Sawyer with clubs in their hands atthe picket line," last complete ¶ of left columnon 574,the testimony wasthat "He(Tripp)testified that he saw a club in the vicinity of Pryor andSawyer on the picket line; but he never saw either one holding it" TheBoard also in agreement with Respondent's Exception 28 corrects the TrialExaminer'sobvious inadvertency by substituting the name "Bracken"wherever the name"Bassett" appears in last ¶ starting on left column of 575and ending on right column4Substitute the attached notice for the Trial Examiner'sAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,aftera trial, that we violated Federal law bydischarging Kenneth D. Pryor and M. Tom Sawyerbecause of their union activity:WE WILL offer Kenneth D. Pryor and M. TomSawyer full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions, and pay them for the earnings theylost as a result of their discharge, plus 6-percentinterest.WE WILL NOT discharge or discriminate againstany employee for supporting Sheet Metal WorkersInternational Association, Local 133, or any otherunion.WE WILL NOT unlawfully interfere with ouremployees' union activities.Huss & SCHLIEPERCOMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-uals, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Borard'sOffice,SavingsCenterTower, _ 10th Floor, 411Hamilton Boulevard, Peoria, Illinois 61602, Tele-phone 309-673-9282.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON, Trial Examiner: This consolidatedproceeding was tried in Decatur, Illinois, on May 6 and 7,1971. The charges were initially filed on February 5 andlater amended.The complaint was issued on March 29. Theprimary issue is whether the Respondent unlawfully refusedto reinstate Pryor and Sawyer on December 14, 1970, upontheir unconditional application to return to work following194 NLRB No. 90 HUSS & SCHLIEPER CO.a strike which lasted from April 16 to December 14. TheRespondent in its answer denied the commission of anyunfair labor practices and asserted that a settlementagreement negotiated with the Union expressly providedthat the Union would find other work for Pryor and Sawyerand they would not be called back to work when theRespondent resumed operations. Furthermore, the Respon-dent alleged that Pryor and Sawyer had engaged inunlawful activity during the strike which removed themfrom the protection of the Act.Upon the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by counsel for the General Counsel andRespondent on June 11, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent, a partnership consisting of Royce Hussand P. Jerome Schlieper, is engaged at Decatur, Illinois, inmaking fan equipment for elevators and for othercommercial applications. The Respondent admits and Ifind that in the 12 months preceding issuance of thecomplaint it sold and shipped from its Decatur plantproducts valued in excess of $50,000 to points outside theState of Illinois and, during the same period, purchased andcaused to be transferred and delivered to its plant frompoints outside the State of Illinois goods and materialsvalued in excess of $50,000. Accordingly, I find that it isengaged in commerce Within the meaning of Section 2(6)and (7) of the Act. I also find that the Union is a labororganization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundFollowing a Board election in March 1968, the Unionwas certified as the exclusive representative of theRespondent's production and maintenance employees.Thereafter the parties entered into a collective-bargainingagreement which had an expiration date of March 31, 1970;itwas, however, extended for 15 days, until April 15. OnApril 16 the employees went on a strike, which continueduntilDecember 14. At that time the parties reached.agreement on a contract. At the time the strike began theUnion had 39 members in the bargaining unit. During thecourse of the strike the Union and the Respondent metsome 8or 10 timesin aneffort to negotiate a contract. Atthe firstsession,on August 26, the Respondent took theposition that Pryor and Sawyer and two other employeeswould not be rehired because, it claimed, they had engagedin misconduct during the strike. Pryor was a member of theUnion's executive board at the time the strike began, andSawyer was a steward. Both of them engaged in picketingactivities during the course of the strike and attended theunion meetings.At the November 4 bargaining session the Respondenthanded the Union a complete contract proposal and a573proposed settlement agreement.In this proposed settlementagreement the Respondent provided that with respect toPryor,Sawyer,and the other two employees the Unionwould"use its best efforts to find other employment" forthem and that they would submit their resignations to theRespondent and would not seek to return to work for theRespondent or make any claim against the Respondent. Inaddition,the proposed agreement recited that the Union"agrees to release the company for all grievances,claimsand charges arising out of such strike and picketing"including any causes of action against the Respondentwhich members of the Union,theirwives, families, orsympathizersmight have against the Respondent or thewife of partner Schlieper arising out of an incident at theRespondent's premises on July 21, and that the individualinvolved in that incident and her husband would executeand deliver a general release of any such claims.On behalfof the Union,Bracken refused to execute the proposedagreement,maintaining that all employees should, bereturned to work.At the December 8 bargaining session the Union madetwo contract proposals(article II-B and article III-B)which,respectively,read as follows:Article II-BThe company understands and agrees that the termsof this agreement shall apply one to their productionand maintenance employees and those productionitems as shown on a list,brochure or other materialdescribing such items and/or equipment manufacturedby the company to be attached to thisagreement as anaddendum thereto.Should the company desire to fabricate or manufac-ture a new line of additional items and/or equipment,they, hereby, agree to notify the local union agent inwriting of their intent to do so and,further,agree tomeet to determine if such items should be classified aswork normally performed by building trades journey-man sheet metal workers.In the event of such adetermination,the company agrees to re-open thisagreement for the purpose,only of negotiating anaddendum to meet the conditions of the agreement ineffectwith the building trades local union affiliatedwith the Sheet Metal Workers International Associa-tion.If no agreement is reached within 90 days from re-opening of this agreement, the union shall have the rightto terminate this agreement.Article III-BAll employees covered by this agreement shall berequired,as a condition of employment,to become andremain members of the Union in good standing duringthe term of this agreement. All employees shall makeapplication for membership in the Union within 30 daysfollowing the effective date of this agreement,or within30 days from the beginning of their employment,whichever is later.The Respondent rejected these proposals. The RespondentIRespondent'smotion to receive in evidenceitsExh 7,which had beenmarked for identification,is granted. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDalso brought up a proposal that the Union would have toagree that the four employees would not return to work,explaining that they were responsible for some broken treelimbs, broken windows, and tacks thrown in the driveway.The following day, December 9, the parties met again withthe aid of a Federal Mediator. The parties again negotiatedon the Union's two proposed contractclauses,but they didnot discuss the proposed resignation of the four men.. Onthis occasion the parties agreed to the Company's proposalwith regard to article II-B and the Company's proposal withrespect to article III-B. On December 14, the parties signedcopiesof the agreement. Thereupon Schlieper askedBracken what the four men were going to do and Brackenreplied that he did not know. Schlieper stated that ifBracken would secure their resignations he would notcontest their drawing unemployment compensation insur-ance. Bracken declined to make any such agreement. A fewdays later, Bracken was called on the telephone by attorneyIngram who stated that the Company had appeals beforethe General Counsel, that the latter "was going to rule inthe Company's favor on the appeals" but if Bracken wouldagree to secure resignations from the four employees hewould withdraw the appeals. Ingram further stated that ifBracken would sign a statement that the men did not wishto return to work he also would withdraw the appeals.Bracken said he would not do so as that matter had nothingto do with the contract. About noon on January 5, Brackenand three of the men (not including Sawyer) went to theCompany's, reception area to pick up their vacation checksand again endeavor to be rehired. Office Manager JackWayne asked them to sit down and wait while he wentelsewhere to obtain a statement which he handed to themen and asked them to sign before they were given theirvacation checks. The men refused. Thereupon Waynedictated a draft letter to Partner Huss with Bracken's nametyped at the bottom which recited that Bracken would"secure other employment" for the four men "who do notwish to work for Huss and Schlieper" and that heunderstood the Respondent would not contest the menreceiving unemployment compensation.Bracken refused tosign.On January 7 Sawyer, in Bracken's presence in thelatter's office,telephoned Schlieper and asked when he wasgoing to be called back to work.Schlieper refused to rehireSawyer.Severalwitnesses for the Respondent testified thatBracken had instructed them initially to park theirautomobiles in the Respondent's driveway but, when hewas advised by the police that this was not permissible, hetold the pickets that they should no longer park automo-biles in the driveway.Floyd Tripp, who has been employed by the Respondentapproximately 10 years and was president and chiefsteward and on the bargaining committee at the time of thestrike, testified that he participated in the strike. He testifiedthat he saw Pryor and Sawyer with clubs in their hands atthe picket line. He further testified that during the strike apetition to decertify the Union was being circulated andthat Pryor and another striker, Don Marlow, visited hishome and later called him to inquire whether he (Tripp)had started the petition.Another employee,Kenneth Ramsey, testified thatBracken at the beginning of the strike told the strikers thatthey could park anywhere they wished and to stop all trucksgoing into the Respondent's plant. Ramsey further statedthat early in November he was a passenger in a car drivenby Sawyer; Pryor alsowas a passenger.He relatedthat thecar followed an outside truck down the road, that Pryortold the driver of the truck to pull over and Pryor spoke tothe truckdriver. However, Ramsey could not recall whatwas said. Later, however, Ramsey stated that Pryor askedthe truckdriver if he knew the Respondent's employeeswere on strike, that the driver answered he did not, andPryor then asked the driver not to come back, and that thedriver agreed he would not.Paul Moore,an employee who participated in the strike,testified that in the latter part of October he wasapproached by Pryor and Sawyer and two others, whoaccused him of starting the decertification petition.Apparently some hard words were exchanged during thecourse of this encounter.Gerald Thomas, who also participated in the strike,stated that after he had returned to work he received atelephone call from a striking employee,Marlow,in whichMarlow stated that he "was going to get me (Thomas) onthe skirmish line." Thomas further related that Pryorapproached him on the picket line and, with reference tothe petition,stated he"was going to get me(Thomas)."John Napierski, an employee who also was active on thepicket line, testified that Bracken gave him and anotherstriker instructions to park automobiles in the middle of thedrive.Walter Boehm, also a striking employee, testified that hesaw Sawyer carrying a stick, approximately 18 inches long,which,accordingtoBoehm,Sawyer termed his"persuader."-Clarence Cushing, another striker, testified that at thecontract ratificationmeeting Bracken stated that if theemployees accepted the contract"there would be namesgived out who had been sleeping with the Company andthere would be bloodshed."Respondent'switness Mitchell Birdwell testified that heregularly stopped outside trucks at the picket line and askedthe drivers not to enter the Respondent'spremises. Inaddition,he testified that on one occasion when he was onthe picket line with Pryor, the latter stood in front of the carof Respondent's draftsman,Kenny Frank,as it approachedthe picketline.He relatedthat Frank proceeded very slowlytowards Pryor and when he came quite close Pryor steppedaside and Frank proceeded into the parking lot withouthaving come to a full stop.John Wayne, the Respondent's office manager, testifiedthat on June 16 he saw Sawyer, who had a "club" in hishand, and Pryor approached a car stopped in the driveway.He proceeded to take two pictures of this incident. Headded that the automobiles belonging to Pryor and Sawyerwere parked in the driveway. Wayne also related that onJuly 14 a customer of the Respondent stopped at the gateand both Pryor and Sawyer were physically blocking theentrance to the plant.Wayne proceeded to take aphotograph of this incident.Wayne further related thatthere was mass picketing on July 22 and that the wives andchildren of the pickets joined therein. HUSS & SCHLIEPER CO.Partner Schlieper testified that at the December 8negotiation session the International's director of organiza-tion, Lonnie Bassett, stated that he had been sent by theInternational in an effort to reach a settlement and that ifthe Respondent accepted the Union's proposed article II-B,then the Respondent would not have to worry about takingSawyer, Pryor, and two other strikers back. He added thatthe Respondent accepted this proposal after some changeswere made in the wording of the contract clause. The nextday, December 9, the parties met again and resolved allremaining issues except the Union's proposal regardingunion security. Schlieper further testified that the afternoonof December 10 Bassett telephoned and stated that theUnion would accept the Company's last proposal regardingarticle III-B, and that Bassett requested Schlieper to havethe contract drawn up and to call Bracken as soon aspossible so that the latter could present it to themembership for ratification. On this occasion, according toSchlieper, he reminded Bassett that the four employees thathad been discussed, including Pryor and Sawyer, would notbe returned to work and after Bassett assured him that thefour would not cause any trouble. Schlieper testified thatBracken picked up the draft contract on December 11 andon that occasion Schlieper asked Bracken about the fourmen and Bracken assured him they would not cause anytrouble. On December 13 Schlieper was notified that thecontract had been ratified and the next day, December 14,the contract was signed. On that occasion Schlieper askedBracken to sign a release with respect to the fouremployees. Bracken refused to do so but, according toSchlieper, assured Schlieper that there would be no troublefrom the four and no unfair labor practice charges would befiled. Schlieper acknowledged that Sawyer contacted himby telephone on February 4 and that he (Schlieper) relatedwhy Sawyer would not be recalled.Glenn Spitzer, the Respondent's plant superintendentand a member of its bargaining team, substantiallycorroborated the foregoing testimony of Partner Schlieper.Spitzer further related that on July 22, as he was leaving theplant at about 6:30 p.m., he saw Pryor and several others atthe plant gate picketing; that there were two cars in thedriveway; and that broken bottles were strewn around.Spitzer further testified that Marlow and Pryor got in frontof the witness' car and stopped him, that they were cursingand that Marlow threw something against the side of thecar. Finally, he stated that Pryor struck the side window ofthe car and chipped the glass.Bracken was called by the General Counsel on rebuttaland denied that at the ratification meeting on December 13he made any statement to the effect that there would bebloodshed. He also denied that he stated he had a list ofmen "who were in bed" with Schlieper and that he wasgoing to give this list out to union people. Bassett recalledthat he did have a conversation early in November withPaulMoore concerning the decertification petition. Herelated that he told Moore "Well, Paul, we have to sticktogether on this thing. This is certainly not the best method2Prior to and during the hearing the Respondent endeavored to litigatetwo other charges it had filed against the Union (Cases 38-CB-278 and38-CB-284) which had been dismissed by the Officer-in-Charge whoseaction had been sustained on appeal. I declined to litigate the matters575of obtaining a decent contract." According to Bassett,Moore stated he would tear up the document if Bassett sodesired and thathe (Bassett) stated, "You'll have to be thejudge of that yourself."Pryor related that early in November he did have aconversation with Gerald Thomas in which Pryor statedthat he had found out that Thomas had been distributingthe decertification form and remarked that he did not seehow Thomas "could go that low" after the Union hadinterceded in his behalf when the Respondent was going tolay Thomas off and retain an employee with less seniority.Pryor testified that he remarked, "I should get you but I amnot going to dirty my hands with you," and that he wouldhave nothing more to do with Thomas. Regarding the July14 incident involving Office Manager Wayne, he saw atruck coming and then stopped his automobile and'got outand walked slowly with Sawyer toward the driver of thetruck. He asked the driver to honor the picket line and thatWaynecameto the driveway with a camera and asked thetruckdriver if he wished to come through. The driveranswered that he did and then Sawyer and Pryor steppedaside.Pryor denied that he challenged Wayne. Pryorrelated that he attended the ratification meeting but leftafter some 15 or 20 minutes, and that during the period hewas in attendance he heard nothing said about bloodshedor a list of employees.Concerning the incident that occurred on July 22involving Plant Superintendent Spitzer, Pryor related thathe and Marlow were walking across the driveway as Spitzerwas approaching in his automobile. Marlow and Pryorstopped and then Spitzer "started forward and Marlowmoved and I started to move and he bumped my leg and Istepped out of the way and as he came by I slapped hiswindow with the back of my hand." Pryor wore a sizablering on his right hand which had a raised center.Pryor related that Sawyer did carry a stick while at thepicket line which was approximately 18 inches long, whichhe used to hit gravel back and forth in order "to kill time."He further testified that he did not use the stick in athreateningmanner inorder to prevent anyone crossing thepicket line. Pryor related that he and Sawyer were not theonly pickets who stopped trucks but named eight or nineemployees who had done the same thing but who were nowback at work. Sawyer denied that he stated to WalterBoehm that the stick he was carrying was his "persuader."B.ConclusionsAs related in the preceding section, both Pryor andSawyer, individually,as well asthe Union on their behalf,requested that they be rehired or reinstated shortly after theconclusion of the strike. Their requests were declined, andwhen they made inquiry of Office Manager Wayne as to thereason, his reply was that it was "obvious." Briefly stated,the Respondent's defense is that they engaged in miscon-ductduring the strike which disqualifies them forreemployment.2Having carefully considered the record and the post-encompassedby these charges,pointing out that under the law the GeneralCounsel's dispositionof charges was final. Nonetheless, I did allow counselfor theRespondenttoadduceevidence with respect to the mattersencompassed in those charges to the extent that I deemed it relevant as a(Continued) 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearingbriefs,Icome to the conclusion that theRespondent violated the Act as alleged. As stated above,the Respondent takes the position that Pryor and Sawyerengaged in disqualifying misconduct during the strike.Additionally, the Respondent contends that the CB caseswere settled by an agreement approved by the Officer-in-Charge, under which Pryor and Sawyer were not to bereturned to work. I find these defenses lacking in merit forthe following reasons.At the bargainingsessionheld on August 26, theRespondent for the first time informed the Union that it didnot intend to take back Pryor and Sawyer and two others(Marlow and Littrell). Partner Schlieper advised Brackenthat the Union would have to agree that the Respondentdid not have to take these four men back before the Umoncould obtain a contract, explaining that his position wasbased on the picket line misconduct of these employees.Bracken denied that they had engaged in such misconductand stated that he did not intend to enter into anyagreement whereby these men could not return to work. Inhis testimony, Schlieper did not deny any of these factsrecited by Bracken, except to state that the four individualswere not identified by name.During the session held on August 28, Schlieper againstated that before agreement could be'reached the Unionwould have to agree that the four individuals would not bereturned to work. During the discussion of this matter,Schlieper reminded Bracken that Marlow and Littrell hadbeen fined $50 each for violating a court injunction.3In reply to this position, Bracken stated that Pryor andSawyer had not been in any way involved in the injunctionhearing, and suggested that Schlieper agree to take the fourmen back to work with an understanding that the Unionwould endeavor to get them jobs in the Building TradeIndustry when possible. Schlieper rejected this proposal. Inhis testimony, Schlieper agreed that the four men werespecifically identified in this bargaining session and alsoadmitted that by this time he had decided not to recalleither Pryor or Sawyer.In a telephone conversation on September 10, initiated byBracken who was then in Washington, D. C., Bracken toldSchlieper, so he testified, that the Union would not makeany agreement with respect to the four individuals, stating,"Jerry, I have already told you several times before I don'tintend to enter 'any kind of agreement whereby these mencannot return to work for the Company." At the October 7meetingbetween the parties, they again reverted to thesubject of the four men. According to Bracken, Schlieperstated that this subject was "very important" and that hedid not want the men back on the Respondent's premises.For the Umon, Bracken stated that the Union was filingunfair labor practice charges against the Company allegingdefense to the instant charge In his brief,counsel for the Respondentextensively argues these matters, including copious references to rejectedexhibits proffered in support of the dismissed charges.Iadhere to theruling I made at the hearing Respondent's post-hearing motion that Ireceive Resp. Exh. 7, which was identified but not offered, is granted3On July 22, the Circuit Court for the Sixth Judicial District, MaconCounty, Illinois, issued a decree, by stipulation of the parties, in which theUmon was ordered "not unlawfully [to] obstruct the way of ingress andegress to,the Respondent's plant" in any way or manner so as to preventpersons or vehicles from entering or leaving;that the Union and itsadherents"shall not threaten, intimidate or cause damage to the propertyrefusal to bargain in good faith. In his testimony, Schlieperdenied that the matter of the four individuals wasmentioned during thismeeting.When the parties next met, on November 4, Schlieperhanded Bracken a proposedsettlementagreement that hehad drafted, stating that the Union would have to sign itbeforea contract could be reached. The proposedagreement required, among other things, that the Unionobtain the resignations of the four individuals. Brackenrefused to agree to this proposal, in addition stating thatthesemen were his strongest supporters. Additionally,Bracken stated that this was not a contract issue and that hedid not wish to discuss it. Schlieper admitted that Brackendeclined to sign the proposedsettlementagreement. TheUnion did file charges which resulted in a complaint beingissued (Cases Nos. 38-CA-920 and 1029), issued November27, 1970. At the nextsession betweenthe parties, held onDecember 8, the Respondent again brought up the matterof the resignation of the four individuals. Schlieperexplained that he desired to obtain their resignationsbecause of the damage done to the Respondent's propertyduring the strike.Bassett, the International's director ofoperations, who wasacting asspokesman for the Union,stated that he did not condone the things Schlieper claimedhad happened but stated that the Board had issued acomplaint against the Company alleging that the Compa-ny's insistence on the settlement agreement was an unfairlabor practice. In addition,Bassettstated that he had notcome all the way from Washington, D.C., to sit around anddiscuss nonmandatory bargaining subjects. According tothe witnesses produced by the General Counsel, Schlieperstated that if the parties could reach agreement, theRespondentwould withdraw the proposed settlementagreement. The parties then proceeded to discuss thecontractissues and,so the government'switnessesassert,the subject of the fourmen was never againmentioned untilafter the contract was executed on December 14.On the other hand, the Respondent's version of theDecember8 meetingis that the Union made an offer to theeffect that the Respondent would not have to take back thefourmen if the parties could agree on the language ofarticle II-B of the contract proposals. Schlieper, on thebehalf of the Respondent, admitted that no such agreementwas made and gave the following version of the December8meeting:Bassett,according to Schlieper, began themeeting by stating that the Union wanted article II-B and,if the parties could agree onthe languageof that provision,the Respondent would not have to worry about taking thefour men back. Someone-Schlieper could not rememberwho-made an offer to the effect that the Respondentwould take two of the men back and the other two would beleft out. Finally, according to Schlieper, the parties agreedofany official,representative,agent,employee,supplier,customer,equipment maintenance personnel or visitor of the plaintiffor agent oremployees thereof"; that theycould not congregate,picket,or gather inexcess of fourpicketswithin 100 feet of the gate or entrance; that noperson wasto drive a motor vehicleat a speed in excess of 5 miles per houron the drivewayleading to the gate ofthe plant and that the Respondentwas to erecta large and easily-visible signat the drivewayso indicating;and that the Union andits adherents"will not park any vehicle on theimproved portion ofsuchdriveway ... andwill not forceany vehicle tostop or reduceits speed so long as such vehicle is within" theprescribedspeed limit HUSS & SCHLIEPER CO.577that none of the four would have to be returned toemployment. Schlieper was then shown a document,purporting to be an affidavit that he had dictated andsigned,andwhich also had been signed by PlantSuperintendent Spitzer and certified as true by OfficeManager Wayne. This affidavit covered the events thatoccurred on December 8. After having read the document,Schlieper was asked if the parties had agreed on December8 that the four men would not be returned to work. Headmitted that no such agreement had been made.I find that the parties did not enter into a settlementagreement providing, among other things, that Pryor andSawyer would not be returned to work. In any case, it isclear that under settled precedent even if such anadjustment had been made it, would not bar the Board'sexerciseof its statutory authority. SeeLacledeMetalProducts Co.,144 NLRB 15;IUE, Local 613 v. N.L.R.B.,328 F.2d 723 (C.A. 3, 1964), enfg. 132 NLRB 621.The principal question is whether Pryor and Sawyer wereengaged in such picket line misconduct as would justify theRespondent's refusal to take them back to work after theconclusion of the strike. Schlieper admittedly knew thatPryor and Sawyer were among the four strongest supportersof the Union. According to Schlieper, the decision not toreturn them to work was made by August 28. It follows,therefore, that the alleged misconduct must have occurredon or before August 28. It is, of course, recognized that anemployer has the burden of proving that strikers engaged inconduct barring them from a return to employment. Anemployer's honest belief that stnkers did engage in picketlinemisconduct of a serious nature is not a defense if itaffirmatively appears that such misconduct did not, in fact,occur. SeeN.L.R.B. v. Burnup & Sims, Inc.,379 U.S. 21 andJ.H. Rutter-Rex Manufacturing Company, Inc.,158 NLRB1414, 1418. The question, then, is whether the picket lineconduct of Pryor and. Sawyer, which has been relatedabove, was of a nature requiring that they be disqualifiedfor reemployment under the precedents. As has been held,the applicable test in determining whether strikers accusedof misconduct should be returned to work "is whether themisconduct `is so violent or of such serious character as torender the employees unfit for further service,' or whether itmerely constitutes `a trival rough incident' occurring in `amoment of animal exuberance.' This distinction has beendrawn on the theory that some types of `impulsivebehavior,' being `normal outgrowths of the intense feelingsdeveloped on picket lines,' `must have been within thecontemplation of Congress when it provided' for the rightto strike." 4 I am convinced, and find, that neither Pryor norSawyer engaged in disqualifying misconduct. It is true thatthey stopped one or two vehicles momentarily as the vehicleapproached the picket line. However they moved aside andallowed the vehicle to enter the Respondent's premises.Sawyer had a stick which he used to hit gravel in order topass the time of day. There is no evidence whatever that thestick he carried was used by him in a threatening manneragainst nonstrikers or others. Pryor did converse with other4TerryCoach Industries,Inc.,and IndustrialCarpentersUnion, Local530,UnitedBrotherhoodof Carpenters & Joiners of Amertcq AFL-CIO,166NLRB560 at 563 Fns omitted.5 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thestnkers in an attempt to persuade them not to abandon thestrike, but he did not do so in a threatening manner, so faras the record discloses. Pryor and Sawyer,alongwith otherstrikers, initially parked theircarsin the driveway but,when advised to refrain from doing so by the police, they nolonger did so. On one occasion Pryor and Sawyer followedan outside truck and asked the driver not to cross theirpicket line again, to which the driver agreed. There isevidence that two calls to a nonstriker's home were tracedto Pryor's telephone, but he testified without contradictionthat he had not made the calls and that it was a frequentoccurrence for strikers to gatherin his home. I ampersuaded that the alleged misconduct of Pryor and Sawyerand the acts in which they engaged as recited above, are notserious enough to warrant denying them their jobs. See, e.g.,National Packing Company, Inc.,147NLRB 446, 447,456-457;Stewart Hot Ring Company, Inc.,131 NLRB 310,313;Schott Metal Products Company,128 NLRB 415, 416;FrontierGuard Patrol, Inc., d/b/a Frontier Guard andDeLue, Inc.,161NLRB 151;Rangairi Corp.,151 NLRB682,688;BuitoniFood Corp., 126NLRB 767, 783, enfd. 298F.2d 169 (C.A. 3, 1962). Accordingly, I shall recommendthat they be offered immediate reinstatement to theirformer positions. The Respondent unlawfully terminatedthe employment of Pryor and Sawyer on December 14,1970, thereby violating Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent, Huss & Schlieper, is an employerwithin the meaning of Section 2(6) and (7) of the Act.2.SheetMetalWorkers InternationalAssociation,Local 133, is a labor organization within the meaning ofSection 2(5) of the Act.3.Kenneth Pryor and Thomas Sawyer were discrimina-torily refused reinstatement on or about December 14,1970, and -by such action the Respondent violated Section8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and to takecertain affirmative action, including offering reinstatementtoKenneth Pryor and Thomas Sawyer, with backpaycomputed on a quarterly basis plus interest at 6 percent perannum as prescribed in F.W.Woolworth Company,90NLRB 289 andIsisPlumbing & Heating Co.,138 NLRB716; and to post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following: 5findings,conclusions,and recommendedOrderherein shall, as provided inSection 102 48 of theRules and Regulations,be adopted by theBoard andbecome its findings,conclusions,and Order,and all objectionstheretoshall be deemed waived forall purposes. 578DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERRespondent,Huss & Schlieper, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging, refusing to reinstate, of otherwisediscriminating against any employee for engaging inconcerted activity or supporting SheetMetalWorkersInternational Association, Local 133, or any other union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Kenneth Pryor and Thomas Sawyerimmediate and full reinstatement to their former jobs or, iftheir jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and make them whole for their loss ofearnings in the manner set forth in the section of the TrialExaminer's Decision entitled "The Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application after6 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms ofthis Order.(d)Post at its Decatur, Illinois, plant copies of theattached notice marked "Appendix." 6 Copies of the notice,on forms provided by the Officer-in-Charge of Subregion38, after being duly signed by an authorized representativeof the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Officer-in-Charge, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.?ORDER OF THE NATIONAL LABOR RELATIONS BOARD "7 In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify said Officer-in-Charge, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith."